DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 16-20 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter "computer readable storage media". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
Note that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 9-14, 16-18, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sangala et al. (Pub. No. US 20210073514).
Regarding claims 1, 10, 11, and 16 Sangala teaches receiving a digital image of a scanned document, wherein the scanned document comprises typewritten content and handwritten content [fig. 1, 2 and related description]; performing optical character recognition (OCR) on the digital image, wherein the OCR identifies typewritten text within the digital image [fig. 2 step 225 and related description]; removing pixel areas containing the identified typewritten text from the digital image [fig. 2 step 235 and related description. Para. 36 “At the same time, any printed handwritten characters that are sufficiently neat and identifiable as to be picked up by OCR are also whited out and replaced with background pixels, as they are unlikely to be part of a signature if printed”]; performing density-based clustering/grouping on the digital image to cluster/group remaining pixel data within the digital image, wherein the density-based clustering produces candidate segments [fig. 2 and related description. Para. 38 “After dilation, regions of connected pixels are identified and grouped (Step 245) [density-based clustering]by recursively starting at any given foreground pixel and adding any of its eight neighbors that is also a foreground pixel to the group, and then their neighbors, and so on”]; processing the candidate segments using a trained image classifier (machine learning algorithm), wherein the trained image classifier identifies which of the candidate segments contain handwritten signatures; and outputting results of the processing [Para. 45-46, fig. 2 steps 255, 260, fig. 4 and related description].  
Regarding claims 3, 12, and 17, Sangala teaches filling in the pixel areas with a solid background color [Para. 36 “At the same time, any printed handwritten characters that are sufficiently neat and identifiable as to be picked up by OCR are also whited out and replaced with background pixels, as they are unlikely to be part of a signature if printed.]  
Regarding claims 4 and 13, sangala teaches wherein the remaining pixel data is OCR residue (extremely unlikely to contain signature) remaining in the digital image after the pixel areas containing the identified typewritten text have been removed [Para. 39].  
Regarding claims 6, 14, and 18, Sangala teaches wherein the candidate segments are defined by respective minimum bounding boxes of clustered pixel data identified by the density-based clustering [fig. 3 and related description].  
Regarding claims 9 and 20, Sangala teaches wherein the trained image classifier is trained to distinguish between candidate segments that contain handwritten signatures and candidate segments that contain other types of handwritten content or typewritten content [Para 45].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sangala et al. (Pub. No. US 20210073514) in view of OHGURO (Pub. No. US 20150261735).
Regarding claim 2, Sangala teaches a multi-class classifier can be trained to differentiate between different classes, such as typewritten words, numbers, handwritten printed text, and/or handwritten signatures, to determine a relative confidence in classification as a signature compared to classification as another kind of information [Para. 45].
However, Sangala doesn’t explicitly teach wherein the typewritten text is identified, by the OCR, with confidence at or above the confidence threshold from pixel data within the digital image.  
OHGURO teaches wherein the typewritten text is identified, by the OCR, with confidence at or above the confidence threshold (higher than the lowest confidence score) from pixel data within the digital image [Para. 96].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sangala the ability to identify typewritten based on threshold confidence level as taught by OHGURO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sangala et al. (Pub. No. US 20210073514) in view of SRINIVASAN et al. (Pub. No. US 20190261956).
Regarding claim 5, Sangala teaches based at least in part on a pixel density or a proximity to an anchor substring of each of the plurality of regions, determine that one or more regions of the plurality of regions each contain a handwritten signature
However, Sangala doesn’t explicitly teach the density-based clustering is performed using a density-based spatial clustering of applications with noise (DBSCAN) algorithm.  
SRINIVASAN teaches density-based clustering is performed using a density-based spatial clustering of applications with noise (DBSCAN) algorithm [Para. 60].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sangala the ability to cluster using DBSCAN as taught by SRINIVASAN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sangala et al. (Pub. No. US 20210073514) in view of Fu (Pub. No. US 20100111439).
Regarding claim 7, Sangala doesn’t explicitly teach applying digital image denoising to the digital image, wherein the density-based clustering is performed using the denoised digital image.  
However, Fu teaches applying digital image denoising to the digital image, wherein the density-based clustering is performed using the denoised digital image [para. 18-20, 36-38, fig. 3, 4 and related description]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sangala the ability to denoise the digital image as taught by Fu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sangala et al. (Pub. No. US 20210073514) in view of LI et al. (Pub. No. US 20140002381).
Regarding claims 8, 15 and 19, Sangala teaches a document may be determined to lack any signature at all after processing has been performed and failed to identify any portion of the document that has a sufficiently high likelihood of being a handwritten signature. In such a case, extraction server 125 may generate a message to user interface server 115, indicating this fact, which may also be forwarded in substantial part to either user computing device 110 (indicating to the user that there is an error and the document has not yet been signed) or to customer service computing device 120 [Para. 47].
However, Sangala doesn’t explicitly teach when at least one candidate segment is determined to contain a handwritten signature, outputting an indication that the scanned document has been signed.  
LI teaches outputting an indication that the document is signed (signature is authenticated) [Fig. 24 steps 514-516 and related description].

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sangala the ability to output a message indicating signed document as taught by LI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666